                 Case 18-10122-LSS          Doc 611   Filed 03/25/20   Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                )   Chapter 11
                                                      )
PES HOLDINGS, LLC,                                    )   Case No. 18-10122 (LSS)
                                                      )
                             Reorganized Debtor.      )   (Jointly Administered)
                                                      )   Re: Docket No. 608
                                                      )
In re:                                                )   Chapter 11
                                                      )
NORTH YARD FINANCING, LLC,                            )   Case No. 18-10123 (LSS)
                                                      )
                             Reorganized Debtor.      )   (Jointly Administered)
                                                      )
                                                      )
In re:                                                )   Chapter 11
                                                      )
NORTH YARD GP, LLC,                                   )   Case No. 18-10124 (LSS)
                                                      )
                             Reorganized Debtor.      )   (Jointly Administered)
                                                      )
                                                      )
In re:                                                )   Chapter 11
                                                      )
NORTH YARD LOGISTICS, L.P.,                           )   Case No. 18-10125 (LSS)
                                                      )
                             Reorganized Debtor.      )   (Jointly Administered)
                                                      )
                                                      )
In re:                                                )   Chapter 11
                                                      )
PES ADMINISTRATIVE SERVICES, LLC,                     )   Case No. 18-10126 (LSS)
                                                      )
                             Reorganized Debtor.      )   (Jointly Administered)
                                                      )
                                                      )
In re:                                                )   Chapter 11
                                                      )
PES LOGISTICS GP, LLC,                                )   Case No. 18-10127 (LSS)
                                                      )
                             Reorganized Debtor.      )   (Jointly Administered)
                                                      )




DOCS_DE:227668.3 70752/001
                 Case 18-10122-LSS            Doc 611       Filed 03/25/20        Page 2 of 5




In re:                                                      )     Chapter 11
                                                            )
PES LOGISTICS PARTNERS, L.P.,                               )     Case No. 18-10128 (LSS)
                                                            )
                             Reorganized Debtor.            )     (Jointly Administered)
                                                            )
                                                            )
In re:                                                      )     Chapter 11
                                                            )
PESRM HOLDINGS, LLC,                                        )     Case No. 18-10129 (LSS)
                                                            )
                             Reorganized Debtor.            )     (Jointly Administered)
                                                            )
                                                            )
In re:                                                      )     Chapter 11
                                                            )
PHILADELPHIA ENERGY SOLUTIONS                               )     Case No. 18-10130 (LSS)
REFINING AND MARKETING LLC,                                 )
                                                            )
                             Reorganized Debtor.            )     (Jointly Administered)
                                                            )


              FINAL DECREE CLOSING THE 2018 CHAPTER 11 CASES
          AND TERMINATING CERTAIN CLAIMS AND NOTICING SERVICES


         Upon the motion (the “Motion”) of the above-captioned reorganized debtors

(collectively, the “Reorganized Debtors”) for the entry of a final decree (this “Final Decree”)1

closing these 2018 Chapter 11 Cases and terminating certain claims and noticing services, all as

more fully set forth in the Motion; and upon the First Day Declaration; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order; and that this Court may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the Reorganized Debtors’ notice of the Motion and opportunity for a hearing on the Motion were

1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.




DOCS_DE:227668.3 70752/001
                 Case 18-10122-LSS        Doc 611     Filed 03/25/20     Page 3 of 5




appropriate under the circumstances and no other notice need be provided; and this Court having

reviewed the Motion; and this Court having determined that the legal and factual bases set forth

in the Motion establish just cause for the relief granted herein; and upon all of the proceedings

had before this Court; and after due deliberation and sufficient cause appearing therefor, it is

HEREBY ORDERED THAT:

        1.       The Motion is granted.

        2.       The following chapter 11 cases of the Reorganized Debtors are hereby closed;

provided that this Court shall retain jurisdiction as provided in paragraph 129 of the Order

Approving the Debtors’ Disclosure Statement for and Confirming the Second Amended Joint

Prepackaged Chapter 11 Plan of Reorganization of PES Holdings, LLC and Its Debtor Affiliates

[Docket No. 357] (the “Confirmation Order”):

                                   Debtor                                   Case No.
          PES Holdings, LLC                                                 18-10122
          North Yard Financing, LLC                                         18-10123
          North Yard GP, LLC                                                18-10124
          North Yard Logistics, L.P.                                        18-10125
          PES Administrative Services                                       18-10126
          PES Logistics GP, LLC                                             18-10127
          PES Logistics Partners, L.P.                                      18-10128
          PESRM Holdings, LLC                                               18-10129
          Philadelphia Energy Solutions Refining and Marketing              18-10130
          LLC

        3.       Entry of this Final Decree is without prejudice to (a) the rights of the Reorganized

Debtors or any party in interest to seek to reopen any of these 2018 Chapter 11 Cases for cause

pursuant to section 350(b) of the Bankruptcy Code, and (b) the rights of the Reorganized Debtors

to dispute, in an appropriate non-bankruptcy forum, all claims that were filed against

the Reorganized Debtors in these 2018 Chapter 11 Cases as contemplated by the Plan and




DOCS_DE:227668.3 70752/001
                 Case 18-10122-LSS       Doc 611      Filed 03/25/20    Page 4 of 5




the Confirmation Order. Notwithstanding anything to the contrary contained in the Plan, any

failure of the Reorganized Debtors to file an objection to any claim in these 2018 Chapter 11

Cases shall not constitute allowance of the claim and shall not result in such claim being deemed

Allowed against any Reorganized Debtor.

        4.       The Reorganized Debtors shall, on or before 30 days after entry of this Final

Decree: (a) pay all fees due and payable pursuant to 28 U.S.C. § 1930(a)(6); and (b) serve

copies of all post-confirmation reports on the U.S. Trustee. Entry of this Final Decree is without

prejudice to the rights of the U.S. Trustee to reopen these 2018 Chapter 11 Cases to seek

appropriate relief in the event of an unresolved dispute over the payment of fees pursuant to

28 U.S.C. § 1930(a)(6) or the post-confirmation reports.

        5.       The Claims and Noticing Services are terminated in accordance with the Motion

upon the completion of the services listed in paragraph 6 below. Thereafter, Omni shall have no

further obligations to this Court, the Debtors, the Reorganized Debtors, or any other party in

interest with respect to the Claims and Noticing Services in these 2018 Chapter 11 Cases.

        6.       Pursuant to Local Rule 2002-1(f)(ix), within 28 days of entry of this Final Decree,

Omni (or the Reorganized Debtors, as applicable) shall (a) forward to the Clerk of the Court an

electronic version of all imaged claims, (b) upload the creditor mailing list into CM/ECF, and

(c) docket a Final Claims Register (if any) in the lead case containing claims of all cases. Omni

shall box and transport all original claims to the Philadelphia Federal Records Center, 14470

Townsend Road, Philadelphia, Pennsylvania 19154 and docket a completed SF-135 Form

indicating the accession and location numbers of the archived claims.           In addition to the

foregoing, pursuant to Local Rule 2002-1(f)(xii), Omni shall docket a Final Claims Register (if

any) in each jointly-administered case containing the claims of only that specific case.




DOCS_DE:227668.3 70752/001
                 Case 18-10122-LSS       Doc 611     Filed 03/25/20     Page 5 of 5




        7.       Should Omni receive any mail regarding the Reorganized Debtors or the Debtors

after entry of this Final Decree, Omni shall collect and forward such mail no less frequently than

monthly to the Reorganized Debtors.

        8.       The Reorganized Debtors and their agents are authorized to take all actions

necessary to effectuate the relief granted pursuant to this Final Decree in accordance with the

Motion.

        9.       Notwithstanding anything to the contrary, the terms and conditions of this Final

Decree shall be immediately effective and enforceable upon its entry.

        10.      Notwithstanding the relief granted in this Final Decree and any actions taken

pursuant to such relief, nothing in this Final Decree shall be deemed: (a) an admission as to the

amount of, basis for, or validity of any claim against the Debtors or the Reorganized Debtors

under the Bankruptcy Code or other applicable nonbankruptcy law; (b) a waiver of the rights of

the Debtors, the Reorganized Debtors, or any other parties in interest to dispute any claim on any

grounds; (c) a promise or requirement to pay any prepetition claim; (d) an assumption, adoption,

or rejection of any agreement, contract, or lease under section 365 of the Bankruptcy Code;

(e) an admission as to the validity, enforceability, or perfection of any lien on, security interest

in, or other encumbrance on property of the Debtors’ or the Reorganized Debtors’ estates; (f) a

waiver of any claims or causes of action which may exist against any entity; or (g) a waiver or

limitation of the rights of the Debtors, the Reorganized Debtors, or any other parties in interest

under the Bankruptcy Code or any other applicable law.

        11.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Final Decree.



       Dated: March 25th, 2020                       LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE




DOCS_DE:227668.3 70752/001
